Citation Nr: 0815872	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  96-27 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative joint disease of the lumbosacral spine with 
degenerative disc disease at L5-S1.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sensorineural hearing loss, bilateral.  

3.  Entitlement to service connection for osteoarthritis of 
the left shoulder.

4.  Entitlement to service connection for osteoarthritis of 
the right shoulder.

5.  Entitlement to service connection for a sleep disorder.  

 [The issue of entitlement to service connection for a 
respiratory disorder to include asbestosis is addressed in a 
separate decision under a different docket number.]  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to 
September 1966.  

This matter returns to the Board of Veterans' Appeals (Board) 
following Board remands issued in February 2001 and November 
2003.  This matter was originally on appeal from rating 
decisions issued in March 1996, April 2005, and April 2007 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In its March 1996 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
"sleeping disease."  The veteran filed an NOD in April 1996 
and a statement of the case (SOC) was issued in April 1996.  
The veteran subsequently filed a VA Form 9, Appeal to Board 
of Veterans' Appeals, in May 1996.  This claim was the 
subject of Board remands issued in February 2001 and November 
2003.  

In the April 2005 rating decision, the RO found the veteran's 
service connection claim for a low back disorder to be 
reopened by way of the submission of new and material 
evidence but denied entitlement to service connection on the 
merits.  The RO also determined that the veteran had not 
submitted evidence sufficient to reopen his hearing loss 
claim.  Later that month, the veteran filed a notice of 
disagreement (NOD) with respect to the April 2005 decision 
and a statement of the case (SOC) was issued in October 2005.  
Thereafter, the veteran perfected his appeal in October 2005.  

In the April 2007 rating decision, the RO denied service 
connection for the veteran's shoulder claims.  The veteran 
filed a NOD in May 2007 and an SOC was issued in October 
2007.  Thereafter, the veteran perfected his appeal in 
November 2007.  

In January 2008, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The Board notes that the issues on appeal also include 
entitlement to service connection for a respiratory disorder 
to include asbestosis and the veteran presented testimony on 
such issue at the January 2008 Travel Board hearing.  The 
record reflects that the veteran previously provided 
testimony on this issue before a different Veterans Law Judge 
at a Travel Board hearing held in October 2000 and the issue 
was the subject of Board remands dated in February 2001 and 
November 2003.  Because the law provides that the Veterans 
Law Judge who conducts a hearing in a claim must participate 
in making the final determination of the claim, the issue of 
entitlement to service connection for a respiratory disorder 
to include asbestosis will be addressed in a separate Board 
decision by a panel of three Veterans Law Judges, two of 
which conducted the veteran's Board hearings.  38 U.S.C.A. § 
7102 (West 2002); 38 C.F.R. § 20.707 (2007).

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for a 
sleep disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed September 2000 rating decision, the RO 
determined that new and material evidence sufficient to 
reopen the veteran's claim of service connection for 
degenerative joint disease of the lumbosacral spine with 
degenerative disc disease at L5-S1 had not been submitted.  
The RO explained that the veteran's claim was previously 
denied because service medical records showed low back pain 
with treatment by heat, wintergreen, and medication with no 
findings related to an injury and no diagnosis beyond the 
symptom of low back pain.  The RO additionally explained that 
there was no mention of back problems on the veteran's 
separation examination and treatment records dated in 1990 
and 1995 showed complaints and treatment for low back pain 
following a motor vehicle accident.   

2.  Evidence received subsequent to the September 2000 RO 
rating decision is evidence not previously submitted that 
relates to an unestablished fact necessary to substantiate 
the claim, is neither cumulative nor redundant, and presents 
a reasonable possibility of substantiating the claim.

3.  In an unappealed August 2002 RO rating decision, the RO 
denied the veteran's claim for service connection of 
bilateral sensorineural hearing loss because the service 
medical records showed that the veteran's hearing was within 
normal limits, VA treatment records did not show evidence of 
hearing loss, and the VA examination had unreliable results.  

4.  Evidence received subsequent to the August 2002 RO rating 
decision is evidence not previously submitted that relates to 
an unestablished fact necessary to substantiate the claim, is 
neither cumulative nor redundant, and presents a reasonable 
possibility of substantiating the claim.

5.  The medical evidence of record shows that the veteran's 
current low back disorder is related to active military 
service.  

6.   The competent medical evidence of record does not show 
that the veteran's current right and left shoulder disorders 
are related to active military service or that osteoarthritis 
of the shoulders manifested to a compensable degree within 
one year of discharge.  


CONCLUSIONS OF LAW

1.  The September 2000 RO rating decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§  3.104, 20.302, 
20.1103 (1999).  

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for degenerative 
joint disease of the lumbosacral spine with degenerative disc 
disease at L5-S1 is reopened.  38 U.S.C.A. §§ 5103, 5103A, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 
(2007).  

3.  The August 2002 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§  3.104, 20.302, 20.1103 
(2001).  

4.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for bilateral 
sensorineural hearing loss is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 
20.1103 (2007).  

5.  Degenerative joint disease of the lumbosacral spine with 
degenerative disc disease at L5-S1 was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2007). 

6.  Osteoarthritis of the left shoulder was not incurred in 
or aggravated by active military service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007). 

7.  Osteoarthritis of the right shoulder was not incurred in 
or aggravated by active military service nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In February 2007, the Board notes that the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service connection for the veteran's shoulder 
claims, thoroughly described the types of evidence that would 
support the claims, and asked the veteran to submit any 
information and evidence in his possession that pertains to 
his claims.  The RO also explained how VA determined the 
disability rating and the effective date once a disability 
has been service-connected.  The RO further notified the 
veteran of what evidence had been received, what evidence VA 
was responsible for obtaining, and what evidence VA would 
make reasonable efforts to obtain on the veteran's behalf in 
support of his claims.  Thus, the February 2007 VCAA notice 
letter satisfies notice requirements with respect to the 
veteran's shoulder claims.  Any defect with respect to the 
timing of the notice was cured by virtue of the RO's 
readjudication of the claims in November 2007.    

The Board further notes that the RO provided the veteran with 
a copy of the March 1996, April 2005, and April 2007 rating 
decisions, the May 1996, October 2005, and October 2007 SOCs, 
and the multiple Supplemental Statements of the Case (SSOC) 
issued from May 1998 to November 2007, which included a 
discussion of the facts of the claims, pertinent laws and 
regulations, notification of the bases of the decisions, and 
a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO obtained VA 
treatment records identified by the veteran as pertinent to 
his claims and associated them with the claims folder.  
Earlier medical evidence pertaining to the claims is also of 
record.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's shoulder claims.  However, the Board finds that the 
evidence, which reveals that the veteran did not have the 
claimed disorders during service and does not reflect 
competent evidence showing a nexus between service and the 
disorders at issue, warrants the conclusion that a remand for 
an examination and/or opinion is not necessary to decide the 
claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).  As service and post-service medical 
records provide no basis to grant the claims as will be 
explained in greater detail below, and in fact provide 
evidence against the claims, the Board finds no basis for a 
VA examination or medical opinion to be obtained.  

Furthermore, as will be explained below, the veteran's claims 
for hearing loss and a low back disorder are found to be 
reopened by way of the submission of new and material 
evidence and service connection for the veteran's low back 
claim is being granted.  For the foregoing reasons, the Board 
finds that no further notification or assistance is necessary 
to develop facts pertinent to those claims for the purposes 
of this adjudication.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  


II.	New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  The 
definition of "new and material evidence" was revised in 
August 2001 to require that the newly submitted evidence 
relate to an unestablished fact necessary to substantiate the 
claim and present the reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law pertains to claims filed on or after August 
29, 2001.  Duty to Assist, 66 Fed. Reg. 45, 620 (Aug. 29, 
2001).  

As the veteran's requests to reopen his claims for 
entitlement to service connection of a low back disorder and 
hearing loss were received in September 2003 and November 
2003, respectively, the revised definition of "new and 
material evidence" is applicable to both claims.


Low Back Disorder

In a September 2000 rating decision, the RO determined that 
new and material evidence sufficient to reopen the veteran's 
claim of service connection for degenerative joint disease of 
the lumbosacral spine with degenerative disc disease at L5-S1 
had not been submitted.  The RO explained that the veteran's 
claim was previously denied because service medical records 
showed low back pain with treatment by heat, wintergreen, and 
medication; there were no findings related to an injury and 
there was no diagnosis beyond the symptom of low back pain.  
The RO additionally explained that there was no mention of 
back problems on the veteran's separation examination and 
treatment records dated in 1990 and 1995 showed complaints 
and treatment for low back pain following a motor vehicle 
accident.  The veteran received notification of the denial of 
his claim and his appellate rights in September 2000 
correspondence; however, he did not appeal the decision at 
that time and the decision became final.  

Additional medical evidence pertinent to the veteran's low 
back claim has been received subsequent to the September 2000 
rating decision.  After reviewing such evidence, the Board 
finds that it qualifies as new and material evidence 
sufficient to reopen the claim.  In particular, a VA 
physician's assistant (D.E.B., PA-C, MPH, BS) wrote in 
October 2000 correspondence that she had reviewed a photocopy 
of the July 10, 1966 entry in the veteran's service medical 
records and concluded that it was more likely than not that 
the veteran's current lumbar spine disorder manifested while 
the veteran was on active duty.  Additionally, the August 
2005 VA spine examination report reveals that the examining 
physician (Dr. A.A.C.) concluded that it was as likely as not 
that the veteran's low back condition was caused by or a 
result of injury or disease which occurred on active duty 
based on his review of the veteran's claims folder to include 
the veteran's service medical records.  

Thus, evidence received subsequent to the September 2000 
rating decision was not previously considered by VA, relates 
to an unestablished fact necessary to substantiate the claim, 
and raises a reasonable possibility of substantiating the 
claim.  Indeed, the evidence contains two competent medical 
opinions linking the veteran's currently diagnosed low back 
disorder to active service.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of degenerative joint disease of the lumbosacral 
spine with degenerative disc disease at L5-S1 is successfully 
reopened.

Hearing Loss 

In an August 2002 RO rating decision, the RO denied the 
veteran's claim for service connection of bilateral 
sensorineural hearing loss because the service medical 
records showed that the veteran's hearing was within normal 
limits, VA treatment records did not show evidence of hearing 
loss, and the VA examination demonstrated unreliable results.  
The veteran received notification of the denial of his claim 
and his appellate rights in September 2002 correspondence; 
however, he did not appeal the decision at that time and the 
decision became final.  

Additional medical evidence pertinent to the veteran's 
hearing loss claim has been received subsequent to the August 
2002 rating decision.  After reviewing such evidence, the 
Board finds that it qualifies as new and material evidence 
sufficient to reopen the claim.  In particular, the VA 
treatment records from April 2007 to August 2007 list 
sensorineural hearing loss among the veteran's active 
problems.  The veteran's VA treatment records from August 
2002 to October 2007 also include multiple assessments of 
sensorineural hearing loss not otherwise specified.  It is 
further noted that an October 1997 VA audiological 
examination report, which includes a diagnosis of mild to 
moderate sensorineural hearing loss in each ear and contains 
audiometric data showing that the veteran met the definition 
of a bilateral hearing impairment as defined by VA regulation 
at that time, was of record at the time of the August 2002 
rating decision but may have been overlooked by the RO.  

Thus, evidence received subsequent to the August 2002 rating 
decision was not previously considered by VA, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.  
Indeed, the newly submitted evidence contains evidence 
indicating that the veteran currently suffers from bilateral 
sensorineural hearing loss.  

Accordingly, having determined that new and material evidence 
has been submitted, the veteran's claim for service 
connection of bilateral sensorineural hearing loss is 
successfully reopened.


III.	Service Connection

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2007).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  This presumption is 
rebuttable by affirmative evidence to the contrary.  Id.    

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Low Back Disorder

The veteran contends that he suffered a low back injury and 
was required to do a lot of heavy lifting in service, which 
ultimately led him to develop degenerative joint disease and 
degenerative disc disease of the lumbosacral spine.  

The Board notes that there is ample medical evidence of 
record showing that the veteran currently suffers from a low 
back disorder.  Specifically, a physician's assistant 
(D.E.B.). wrote an assessment of degenerative joint disease 
and degenerative disc disease of the lumbar spine in an 
October 2000 VA treatment record and separately noted in 
October 2000 correspondence that recent spinal CT and plain 
x-rays of the veteran's spine showed degenerative joint and 
disc disease of the lower lumbar spine causing central spinal 
stenosis at L3-L4.  The July 2005 VA medical examiner also 
referenced the x-ray findings in the text of the examination 
report and indicated that the veteran continued to suffer 
from the low back disorder.  Furthermore, VA treatment 
records from August 2002 to October 2007 contain numerous 
references to the veteran's low back disorder and show spinal 
stenosis of the lumbar region as one of the veteran's active 
problems.  

In addition, the medical evidence shows that the veteran was 
treated for low back pain in service.  Indeed, a service 
health record entry dated in July 1966 notes that the veteran 
was treated for low back pain with heat, wintergreen, and 
medication.  In addition, the veteran's DD Form 214 shows 
that he served as a supply handler, which is a military 
occupational specialty that would likely require frequent 
heavy lifting as contended by the veteran.  

Furthermore, there is competent medical opinion evidence 
linking the veteran's low back disorder to active military 
service.  Specifically, D.E.B. wrote in October 2000 
correspondence that it was more likely than not that the 
veteran's current low back disability manifested in service 
based on her review of the July 1966 service health record 
noting treatment for low back pain and the veteran's report 
of repeated heavy lifting in service.  Additionally, the July 
2005 VA medical examiner concluded that it was as likely as 
not that the veteran's low back disorder was caused by or a 
result of injury or disease which occurred while on active 
duty because the veteran suffered low back injury and 
performed heavy lifting in service and had no low back injury 
at the time of the 1990 motor vehicular accident.  The 
examiner's conclusion was noted to be based on his review of 
the claims folder and the history of illness as reported by 
the veteran at the examination.         

The Board recognizes that the July 2005 VA medical examiner 
based his conclusion, in part, on the fact that the veteran 
had no low back injury and was asymptomatic for his low back 
at the time of a post-service motor vehicular accident that 
occurred in 1990 and such assertion is contradicted by the 
documentation of record.  Indeed, the veteran's treatment 
records do show complaints and treatment of low back pain 
following the motor vehicular accident in 1990.  Thus, the 
probative value of the July 2005 VA medical examiner's 
opinion is uncertain.  

Nonetheless, the veteran's service medical records clearly 
show that the veteran was treated for low back pain in 
service.  In addition, the veteran reported at the January 
2008 Board hearing that he had a recurrence of low back pain 
two to three years after discharge, which would have been 
many years before the 1990 motor vehicular accident.  The 
veteran's account is not shown to be inconsistent with any 
medical evidence of record and is deemed credible.  
Furthermore, the October 2000 medical opinion offered by 
D.E.B. similarly attributed the veteran's current low back 
disorder to active military service.  While it is unclear 
from the October 2000 correspondence whether D.E.B. 
considered the veteran's 1990 low back symptomatology 
following a motor vehicle accident in rendering her opinion, 
D.E.B. noted that the veteran had been her patient for the 
last three years (i.e., since 1997).  The Board observes that 
D.E.B. previously conducted the October 1997 VA general 
medical examination of the veteran and confirmed review of 
the claims folder at that time, which contained evidence of 
the 1990 motor vehicular accident and the low back 
symptomatology demonstrated by the veteran.  Thus, the Board 
is satisfied that D.E.B. was likely aware of the low back 
symptomatology shown by the veteran following his 1990 motor 
vehicular accident when she attributed the veteran's low back 
disorder to active service.  Moreover, there is no competent 
medical opinion unfavorable to the veteran's claim of record.  
Upon consideration of the foregoing, it is clear that the 
evidence as a whole does not preponderate against the veteran 
in this case despite the misstatement made by the July 2005 
VA medical examiner.   

Based on the foregoing, the Board finds that an award of 
service connection for the veteran's degenerative joint 
disease of the lumbosacral spine with degenerative disc 
disease at L5-S1 is warranted.  

Bilateral  Shoulder Disorder

The veteran contends that his current bilateral shoulder 
disorder was caused by repeated heavy lifting while 
performing his duties as a supply handler and manifested in 
service.  

The competent medical evidence of record clearly establishes 
the presence of a current bilateral shoulder disorder.  
Indeed, the April 2007 x-ray report notes an impression of 
bilateral acromioclavicular joint osteoarthritis and mild 
bilateral glenohumeral osteophytosis.  The veteran's VA 
treatment records from August 2002 to October 2007 also show 
treatment for bilateral shoulder pain and include several 
findings of osteoarthritis or degenerative joint disease of 
the bilateral shoulders.  

Nevertheless, there is no medical evidence showing that the 
veteran's bilateral shoulder disorder is related to active 
service or that osteoarthritis manifested to a compensable 
degree within one year of discharge.  The service medical 
records are absent of any complaints, findings, or treatment 
for shoulder problems and the first diagnosis of arthritis of 
the shoulders is not shown until many years after discharge.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Additionally, there is no competent medical evidence to 
include a medical opinion linking the veteran's bilateral 
shoulder disorder to service.  

Although the veteran has repeatedly asserted that that his 
bilateral shoulder disorder is related to active service 
(i.e., an in-service fall and repeated heavy lifting), the 
veteran is not shown to have the requisite medical expertise 
to render a competent medical opinion regarding the cause of 
his current bilateral shoulder disorder.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Thus, his opinion regarding the cause of 
his bilateral shoulder disorder is not considered competent 
and is afforded no probative value.    

As the evidence does not show the veteran's bilateral 
shoulder disorder is related to active military service or 
that arthritis manifested to a compensable degree within a 
year of discharge, the Board finds that the preponderance of 
the evidence weighs against the claim and service connection 
for right shoulder osteoarthritis and left shoulder 
osteoarthritis is not warranted.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for degenerative 
joint disease of the lumbosacral spine with degenerative disc 
disease at L5-S1 is reopened.  

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for sensorineural 
hearing loss, bilateral is reopened.  

Entitlement to service connection for degenerative joint 
disease of the lumbosacral spine with degenerative disc 
disease at L5-S1 is granted.  

Entitlement to service connection for osteoarthritis of the 
left shoulder is denied.

Entitlement to service connection for osteoarthritis of the 
right shoulder is denied.


REMAND

After careful review of the record, the Board finds that 
further development is necessary with respect to the 
veteran's claims for hearing loss and a sleep disorder.

In regard to the veteran's hearing loss claim, the medical 
evidence of record indicates that the veteran currently 
suffers from bilateral sensorineural hearing loss, as 
explained above.  The Board additionally observes that the 
veteran's service medical record shows treatment for otitis 
externa and impacted cerumen in October 1965 and the veteran 
asserted at the January 2008 Board hearing that his hearing 
problems began at that time.  However, the veteran has not 
been afforded with a VA audiological examination with respect 
to the claim and there is no competent medical opinion of 
record regarding the etiology of the veteran's hearing loss.  
Thus, a remand for an audiological examination and medical 
nexus opinion is warranted in this case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).  

In regard to the veteran's claim for a sleep disorder, the 
November 2003 Remand instructed the RO, in pertinent part, to 
afford the veteran with a neurological examination, to 
include all appropriate sleep studies if necessary, and asked 
the neurological examiner to identify whether the veteran had 
a sleep disorder.  The neurological examiner was also asked 
to opine whether or not it was at least as likely as not that 
any sleep disorder was related to service to include in-
service Agent Orange or asbestos exposure.  While the record 
reflects that the veteran was afforded with a respiratory 
examination in August 2004 and the respiratory examiner 
considered whether the veteran had a sleep disorder (i.e., 
sleep disordered breathing) related to service, the veteran 
has not been afforded with a neurological examination with 
respect to the claim.  Thus, a remand for a neurological 
examination and medical nexus opinion with respect to the 
veteran's claim for a sleep disorder is also necessary in 
this case.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be afforded with an 
appropriate VA examination to determine 
the identity and etiology of any hearing 
loss that may be present.  All indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished and all findings reported in 
detail.  The claims file should be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should state whether any hearing 
loss found on examination is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability of less 
than 50 percent) causally or etiologically 
related to any symptomatology shown in 
service or any other incident thereof.  
(Please note that the service medical 
records show treatment for otitis externa 
and impacted cerumen in October 1965 and 
the veteran contends that his hearing 
problems began at that time.)  Please send 
the claims folder to the examiner for 
review in conjunction with the 
examination.  

2.  The veteran should be afforded with a 
neurological examination to determine the 
identity and etiology of any sleep 
disorder that may be present.  All 
indicated evaluations, studies, and tests 
deemed necessary by the examiner to 
include all appropriate sleep studies, if 
necessary (sleep studies were accomplished 
and reported at the May 2001 VA 
examination) should be accomplished and 
all findings reported in detail.  The 
claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should 
identify any sleep disorder found on 
examination and should state whether any 
sleep disorder is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability of less than 
50 percent) causally or etiologically 
related to active military service, to 
include any Agent Orange or asbestos 
exposure.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.  

3.  After additional notification and 
development that the RO deems necessary 
has been accomplished, the veteran's 
claims should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

This remand is to obtain additional development and ensure 
due process.  The Board intimates no opinion either favorable 
or unfavorable at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


